Exhibit 10.1

 

AMENDMENT NO. 16 TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 16 dated as of February 17, 2009 (the “Amendment”) to the
Credit Agreement, dated as of June 30, 2004, by and among P&F INDUSTRIES, INC.,
a Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), EMBASSY INDUSTRIES, INC., a New York
corporation (“Embassy”), GREEN MANUFACTURING, INC., a Delaware corporation
(“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”),
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”), WOODMARK
INTERNATIONAL, L.P., a Delaware limited partnership (“Woodmark”), PACIFIC STAIR
PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS, INC., a
Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP, INC., a Delaware
corporation (“Continental”) and HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”; and collectively with P&F, Florida Pneumatic, Embassy, Green,
Countrywide, Nationwide, Woodmark, Pacific, WILP and Continental, the
“Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
(formerly known as HSBC Bank USA) (collectively, the “Lenders”) and CITIBANK,
N.A., as Administrative Agent for the Lenders (as same has been and may be
further amended, restated, supplemented or otherwise modified, from time to
time, the “Credit Agreement”).

 

RECITALS

 

The Co-Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to amend
certain provisions of the Credit Agreement as set forth herein.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I.

Amendment to Credit Agreement.

 

Section 1.1.                                   The following definitions in
Section 1.01 of the Credit Agreement are each hereby amended in their entirety
to provide as follows:

 

“Revolving Credit Commitment Termination Date” shall mean March 31, 2009.

 

ARTICLE II.

Conditions of Effectiveness.

 

Section 2.1.                                   This Amendment shall become
effective as of the date hereof, upon receipt by the Administrative Agent of
this Amendment, duly executed by each Co-Borrower.

 

ARTICLE III.

Representations and Warranties; Effect on Credit Agreement.

 

Section 3.1.                                   Each Co-Borrower hereby
represents and warrants as follows:

 

a.                                       This Amendment and the Credit
Agreement, as amended hereby, constitute legal, valid and binding obligations of
the Co-Borrowers and are enforceable against the Co-Borrowers in accordance with
their respective terms.

 

--------------------------------------------------------------------------------


 

b.                                      Upon the effectiveness of this
Amendment, the Co-Borrowers hereby reaffirm all covenants, representations and
warranties made in the Credit Agreement to the extent that the same are not
amended hereby and each Co-Borrower agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
date hereof.

 

c.                                       No Default or Event of Default has
occurred and is continuing or would exist after giving effect to this Amendment.

 

d.                                      No Co-Borrower has any defense,
counterclaim or offset with respect to the Credit Agreement.

 

e.                                       All corporate and limited partnership
action of each Co-Borrower appropriate and necessary, including, if necessary,
resolutions of the Board of Directors of each of P&F, Florida Pneumatic,
Embassy, Green, Countrywide, Nationwide, Pacific and WILP and resolutions of the
general partner of Woodmark, to authorize the execution, delivery and
performance of this Amendment, has been taken.

 

Section 3.2.                                   Effect on Credit Agreement and
Loan Documents.

 

a.                                       Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby.

 

b.                                      Except as specifically amended herein,
the Credit Agreement, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.

 

c.                                       Except as expressly provided  herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.

 

d.                                      The other Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
the Credit Agreement and any other Loan Documents shall each be deemed to be
amended and supplemented hereby to the extent necessary, if any, to give effect
to the provisions of this Amendment.

 

ARTICLE IV.

Miscellaneous.

 

Section 4.1.                                   This Amendment shall be governed
by and construed in accordance with the laws of the State of New York.

 

Section 4.2.                                   Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

Section 4.3.            This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, and all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

[next page is signature page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment to be duly executed by their duly authorized officers
as of the day and year first above written.

 

 

 

P&F INDUSTRIES, INC.

 

 

FLORIDA PNEUMATIC MANUFACTURING CORPORATION

 

 

EMBASSY INDUSTRIES, INC.

 

 

GREEN MANUFACTURING, INC.

 

 

COUNTRYWIDE HARDWARE, INC.

 

 

NATIONWIDE INDUSTRIES, INC.

 

 

WOODMARK INTERNATIONAL, L.P.

 

 

By:

Countrywide Hardware, Inc., its General

 

 

 

Partner

 

 

PACIFIC STAIR PRODUCTS, INC.

 

 

WILP HOLDINGS, INC.

 

 

CONTINENTAL TOOL GROUP, INC.

 

 

HY-TECH MACHINE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

 

Joseph A. Molino, Jr., the Vice President of each of the corporations named
above

 

 

 

 

 

CITIBANK, N.A., as a Lender and as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Stephen Kelly

 

 

 

Stephen Kelly, Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL

 

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Alan Harris

 

 

 

Alan Harris, Vice President

 

3

--------------------------------------------------------------------------------